Citation Nr: 1409395	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  07-37 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) as of October 21, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1975 to May 1975, and served on active duty from December 1990 to May 1991.  The Veteran also had service with the U.S. Army Reserve before and after the 1975 period of ACDUTRA until 1997; presumably this includes periods of ACDUTRA and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a claim for a rating in excess of 50 percent for PTSD. 

The Veteran appealed.  In May 2011, the Board denied a rating in excess of 50 percent for PTSD for the period from September 11, 2006 to March 28, 2007, and granted the claim to the extent that it assigned a rating of 70 percent for the period from March 29, 2007 to October 20, 2009.  The Board remanded the issue of entitlement to a rating in excess of 70 percent for PTSD for the period from October 21, 2009, for further development.  The Board also determined that a TDIU claim had been raised, and remanded that issue for additional development.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2012, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's May 2011 decision, to the extent that it denied a rating in excess of 50 percent for the period from September 11, 2006 to March 28, 2007, and denied a rating in excess of 70 percent for the period from March 29, 2007 to October 20, 2009.  That same month, the Court issued an Order vacating the May 2011 Board decision.  

In November 2012, the Board denied a rating in excess of 50 percent for PTSD for the period from September 11, 2006 to March 28, 2007, denied a rating in excess of 70 percent for PTSD, for the period from March 29, 2007, to October 20, 2009, and remanded the TDIU issue, as well as the issues of entitlement to a rating in excess of 70 percent for PTSD as of October 21, 2009, for additional development.

In March 2013, prior to certification of the appeal to the Board, Virginia A. Girard-Brady withdrew as the appellant's representative.  The appellant is now unrepresented.  38 C.F.R. § 20.608(a) (2013).

FINDING OF FACT

1.  As of October 21, 2009, the Veteran's PTSD is shown to have been manifested by symptoms that include depressed mood, irritability, and hypervigilance, with Global Assessment of Functioning scores ranging from 55 to 60, but not total occupational and social impairment. 

2.  The Veteran's only service-connected disability is PTSD, evaluated as 70 percent disabling; his combined evaluation is 70 percent.

3.  The Veteran's service-connected disability does not preclude him from engaging in substantially gainful employment.  


CONCLUSIONS OF LAW

1.  As of October 21, 2009, the criteria for a rating in excess of 70 percent for posttraumatic stress disorder have not been met.  38 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2013).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Increased Rating

The Veteran asserts that he is entitled to a rating in excess of 70 percent for his service-connected PTSD as of October 21, 2009.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The relevant medical evidence during the time period on appeal includes VA progress notes, dated between October 21, 2009 and the present, which show that the Veteran was repeatedly noted to be neatly groomed, to deny perceptual disturbances, and to have normal speech, linear and/or goal-directed thought content, and no less than "intact" judgment intact and "present" insight, with no suicidal or homicidal ideation.  However, between 2009 and 2010, there were a number of notations of complaints of audio hallucinations, and paranoid thinking, with "fair" judgment and insight.  An October 2009 report notes that he was a deacon at his church.  A January 2010 report shows that the examiner indicated that the Veteran was improving, overall.  An August 2010 report contains a GAF score of 55.  A June 2012 report notes that the Veteran stated that he had been "working out in the sun for extended periods of time."  A March 2013 report notes that his chief complaint was that he was getting sleepy earlier in the day.  He reported that he was doing yard work, and that he looked forward to fishing.  He stated that he was able to get out to crowded stores better.  He denied psychosis.  An August 2013 report shows that the Veteran reported, "I am doing OK now on my meds."  He denied psychosis, mood swings, and depression, but reported occasional intrusive thoughts.  

A VA PTSD disability benefits questionnaire (DBQ), dated in January 2012, shows that a psychologist noted the following: the Veteran had depressed mood, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  He avoided thoughts and activities, places, or people, that he associated with trauma, or which aroused recollection of trauma.  He had a markedly diminished interest or participation in significant activities.  He had irritability or outbursts of anger, and hypervigilance.  The Veteran had ongoing medication management for PTSD with medications that included buproprion and mirtazapine.  His last three GAF scores were 55, 60, and 60.  These scores represent moderate levels of social and occupational impairment due to PTSD.  The two scores of 60 fall within a single point of mild social and occupational impairment.  Over the last 12 months, VA reports indicate compliance with medication with good clinical effects.  In each of these last three visits, the Veteran denied psychosis, mood swings, and depression.  He also denies SI/HI (suicidal and homicidal ideation).  His symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The Axis I diagnosis was PTSD, and the Axis V diagnosis was a GAF score of 58.

A VA PTSD DBQ, dated in February 2012, shows that the examiner, a psychiatrist, indicated that the Veteran's claims files had been reviewed.  The report notes the following: the Veteran described his relationships with his wife, son, and adopted step-grandson as "great."  He immensely regretted the limitations on his activities that he wanted to do, such as hunting and traveling, due to his bladder ostomy.  With regard to mental health history, legal and behavioral history, and substance abuse, there had been no interval change since the January 2012 DBQ.  The Veteran had a sentinel event other than from service in the form of a six-year history of bladder cancer and sequalae that now appears to be the primary issue in his life.  The Veteran had depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events, and disturbances of motivation or mood.  There were discrepancies in what the Veteran currently reports as the cause of his loss of work in the mine, specifically, he reports he had to quit working because of explosions in the mine, and historical records included an initial PTSD examination in 2005 which showed that the Veteran stopped working in the mines following a DVT (deep vein thrombosis) and a physician's recommendation not to return to mine work.  It was not the examiner's opinion that his service-connected PTSD prevents him from performing physical or sedentary work.  This opinion is based on a review of the Veteran's psychiatric and psychological contacts with VA.  In this regard, his last actual VA treatment for mental health symptoms was in November 2011, at which time his chief complaint was, "I am coping with my cancer."  At that time, the Veteran presented with adequate clinical effects without side effects.  He has been compliant with medications.  He denies psychosis, mood swings, depression, alcohol or substance abuse, and suicidal and homicidal ideation.  On current examination (in February 2012), he was cleanly groomed and dressed.  Psychomotor activity was normal.  Mood was generally positive, i.e., he was talking about his family and his church relationships.  His mood turned negative when talking about his bladder ostomy and external urine catchment system impacting his ability to hunt, and the way others perceived him in public ("thinking he is unhygienic").  Thought content was free of evidence of psychosis or mania.  He has no hallucinations.  He denied any current thoughts or plans of harm to himself or others.  He was alert and oriented to person, place, time, and situation.  He did not show any gross memory issues, although he subjectively reported some mild memory problems.  Insight and judgment appeared intact to hypothetical situations tested.  The Veteran's symptoms were characterized as being productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Axis I diagnosis was PTSD, and the Axis V diagnosis was a GAF score of 60.  

A VA general medical DBQ, dated in February 2012, shows that the Veteran reported, "I was unable to work as a coal miner because I could not go underground.  My mind wouldn't let me.  The machinery reminded me of Desert Storm.  I can't work in groups of people."  

A decision of the Social Security Administration (SSA), dated in February 2007, shows that the Veteran was determined to be disabled as of May 2006, with a primary diagnosis of disorders of the back (discogenic and degenerative), and a secondary diagnosis of malignant neoplasm of bladder.   In the associated documentation, the Veteran claimed to be disabled due to bladder cancer, back problems, and problems with his right leg.  He stated, "I was working in the mines when the problems with the leg started.  The dr (doctor) advised that if I got injuried [sic] I could bleed to death & I was working under ground so I stopped working in the mine."  To the question, "Why did you stop working?", he stated, "Because of the cancer."  See Veteran's Form SSA-3368, Section 2.  A "mental summary" notes that he complained of depression and PTSD, and that a doctor said that his cognition was normal.  The summary states that he did self-care, feeds the dog, picks up his grandson, cooks, takes his medications, drives, goes to the pool twice a day for his back, researches the internet, goes to church (where he is a deacon), visits with buddies at Hardee's, plays dominoes, reads books, shops at Wal Mart with his wife, that he has no history of mental health treatment, and that he "did not comment on any problems for mental."

The Board finds that as of October 21, 2009, an evaluation in excess of 70 percent is not warranted.  The evidence of record is insufficient to show total occupational and social impairment as a result of his service-connected PTSD.  See Sellers v. Principi, 372 F.3d. 1318, 1324 (Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  The Veteran's GAF scores have ranged from 55 to 60.  This is evidence of no more than moderate symptoms.  QRDC DSM-IV.  The VA progress notes show that overall, the Veteran was repeatedly noted to be neatly groomed, to deny perceptual disturbances, and to have normal speech, linear and/or goal-directed thought content, and no less than "intact" judgment intact and "present" insight, with no suicidal or homicidal ideation.  The January 2012 DBQ shows that the examiner noted that the Veteran's last three GAF scores represented moderate levels of social and occupational impairment due to PTSD, and that his two scores of 60 fell within a single point of mild social and occupational impairment.  The examiner further noted that in each of his last three visits, the Veteran denied psychosis, mood swings, depression, and suicidal and homicidal ideation.  The examiner concluded that his symptoms were productive of occupational and social impairment with reduced reliability and productivity.  This is evidence that he met no more than the criteria for a 50 percent rating.  See 38 C.F.R. § 4.130.  The February 2012 VA DBQ shows that he the Veteran's symptoms were characterized as being productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This is evidence that he met no more than the criteria for a 30 percent rating.  See 38 C.F.R. § 4.130.  He denied psychosis, mood swings, depression, alcohol or substance abuse, and suicidal and homicidal ideation.  Thought content was free of evidence of psychosis or mania.  He had no hallucinations.  He denied any current thoughts or plans of harm to himself or others.  The Axis V diagnosis was a GAF score of 60.  The GAF score of 60 is evidence of no more than moderate symptomatology.  See QRDC DSM-IV.  In summary, the Veteran's GAF scores indicate that he has no more than moderate symptomatology, and the last two examination reports specifically show that the examiners indicated that the criteria for no more than a 30 percent rating (January 2012), or 50 percent rating (February 2012), had been met.  Given the foregoing, the evidence does not show that the Veteran has psychiatric symptoms that are so severe as to warrant a 100 percent rating, and the claim must be denied. 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected PTSD disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 70 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Veteran is shown to have depressed mood, sleep impairment, irritability, and hypervigilance.  An evaluation in excess of 70 percent is provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by depressed mood, sleep impairment, irritability, and hypervigilance.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not show that "related factors" are present.  The Veteran does not contend, and the evidence of record does not show, that his service-connected disability has resulted in any hospitalization.  The Veteran has apparently not worked since 2006, and the SSA determined that he is disabled as of that date due a back disorder, and a malignant neoplasm of the bladder.  The Veteran did not assert to the SSA that he was disabled due to psychiatric symptoms, he has been found not to be credible in this regard (discussed infra), and the evidence indicates that he quit working due to physical symptoms.  The Board finds, therefore, that the Veteran's service-connected PTSD is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  


II.  TDIU

The Veteran asserts that he is entitled to TDIU due to his service-connected PTSD. 

In October 2011, the Veteran filed his claim.  In October 2013, the RO denied the claim.  The Veteran has appealed. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.  

The Veteran's service-connected disability is PTSD, evaluated as 70 percent disabling.  His combined evaluation is 70 percent.  He thereby meets the schedular criteria of 38 C.F.R. § 4.16(a).

As an initial matter, the Veteran is not considered a credible historian, as he has given widely inconsistent explanations as to why he quit working.  In this regard, the February 2012 VA DBQ shows that the examiner stated that there were discrepancies in what the Veteran currently reports as the cause of his loss of work in the mine.  Specifically, the examiner stated that the Veteran reported that he had to quit working because of explosions in the mine.  However, the examiner noted that historical records included an initial PTSD examination in 2005 which showed that the Veteran stopped working in the mines following a DVT (deep vein thrombosis), and a physician's recommendation not to return to mine work.  Furthermore, the February 2012 VA general medical DBQ shows that the Veteran indicated that he could not work due to psychiatric symptoms, i.e., "I was unable to work as a coal miner because I could not go underground.  My mind wouldn't let me.  The machinery reminded me of Desert Storm.  I can't work in groups of people."  Finally, the previously discussed documentation from the SSA shows that the Veteran asserted that he was disabled due to bladder cancer, back problems, and problems with his right leg; he did not claim to be disabled due to psychiatric symptoms.  He is therefore not considered to be credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  The previously discussed medical evidence is incorporated herein.  This evidence shows that the Veteran has been afforded GAF scores ranging between 55 and 60.  This is evidence of no more than moderate symptoms.  See QRDC DSM-IV.  The SSA's decision indicates that they determined that the Veteran was disabled due to physical, as opposed to psychiatric, symptoms.  In addition, the February 2012 DBQ shows that the examiner concluded that the Veteran's service-connected PTSD does not prevent him from performing physical or sedentary work.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore concludes that the preponderance of the evidence is against the claim that the Veteran is currently precluded from engaging in substantial gainful employment by reason of his service-connected disability.  Entitlement to TDIU is thus not established under 38 C.F.R. § 4.16(a). 

The Board has considered the articles submitted by the Veteran, received in January 2012.  However, these articles are not competent medical evidence, as they are generic literature which do not discuss the facts reasonably approximating, and relevant to, the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523   (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  In this regard, the Board finds that the evidence relating to the Veteran's current symptomatology, as summarized in this decision, is more probative of the Veteran's claim.  In addition, none of these articles are referenced in, or otherwise utilized by, a competent medical opinion.  See Sacks v. West, 11 Vet. App. 314, 316-7 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Therefore, this evidence is insufficiently probative to warrant a grant of the claim. 


III.  Conclusion

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart v Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to increased ratings for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that an increased rating is warranted. 

The Board has also considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's subjective statements with regard to the severity of his disability.
In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in February 2007 (increased rating), and January and May of 2012 (TDIU), of the criteria for establishing an increased rating for his service-connected PTSD, and the criteria for TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates once service connection has been awarded.  These letters accordingly addressed all notice elements, and the letters predated the initial adjudications by the AOJ/RO in March 2008 and October 2013.  Nothing more was required.
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded an examination, and an opinion has been obtained with regard to the claim for TDIU.  

In May 2011, the Board remanded this claim. The Board directed that the Veteran be requested to specify all private and VA treatment for PTSD, to include all treatment at VA's facility in Tuscaloosa from September 2010 to the present.  In December 2011 and January 2012, the Veteran was sent duty-to-assist letters that were in compliance with the Board's remand.  The Veteran's VA treatment records were subsequently obtained, dated through October 2012, to include records from the Tuscaloosa VA Medical Center.  The Board further directed that the Veteran be afforded an examination to evaluate his current severity of his PTSD.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).








								[Continued on Next Page]
ORDER

As of October 21, 2009, a rating in excess of 70 percent for PTSD, is denied.

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU) is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


